Case: 14-10315   Date Filed: 10/07/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-10315
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:13-cr-00025-MW-GRJ-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                 versus


DAVID MICHAEL ARVELO,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                           (October 7, 2014)
              Case: 14-10315     Date Filed: 10/07/2014   Page: 2 of 2


Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for David Michael Arvelo, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Arvelo’s conviction and

sentence are AFFIRMED.




                                          2